CAMMACK, Chief Justice.
This is an ordinary action to recover on an automobile collision insurance policy. Proof was taken by deposition and, by agreement of the parties, the case was submitted to the court for a trial without a jury. It was not transferred from the ordinary to the equity docket. The court ruled in favor of the Insurance Company. The appellants, plaintiffs below, did not file a motion for a new trial and did not file a bill of exceptions. On May 2, 1950, a motion to strike all the record except the pleadings and the judgment was overruled. The appellee is still contending that, under the authority of the case of Bingham v. Mills, 275 Ky. 552, 122 S.W.2d 133, the ■only question 'before us is, whether or not the pleadings support the judgment. The ruling in the Bingham Case supports the appellee’s contention. Therefore, we withdraw the order overruling the appellee’s motion to strike all of the record except the pleadings and judgment, and the motion is now sustained. We have examined the pleadings and they support the judgment.
Wherefore, on the authority of the Bing-ham Case, the judgment is affirmed.